DUNBAR, Senior Judge
(concurring):
I concur in the majority decision because it is difficult to accept the concept that a naval reservist who is a full-time civilian employee of an insurance company, bank, brokerage firm, etc., can refer court-martial charges to trial, by telephone, from his civilian place of employment, without benefit of orders placing him in an active duty status. Nevertheless, pages 22 and 23 of the record of trial reveal genuine confusion and uncertainty as to the actual military status and authority of persons such as Commander Summers, who referred the charges in the instant case. In my opinion, this record should be referred to appropriate naval authorities so that effective action may be taken to either clearly establish the authority of reserve commanding officers in similar situations to refer charges to trial, or, to disavow such authority and at the same time provide procedural guidance.